EDWARDS, Judge.
The State of Louisiana, through the Department of Public Safety, appeals a trial court judgment granting John G. Hazley, Sr., a restricted driver’s license.
Hazley’s driving record in the past five years includes three convictions for driving while intoxicated. In each case, his license was suspended for one year. In addition, Hazley was convicted of both reckless driving and a revoked license violation. He was certified to be an habitual offender.
Clearly, Hazley does not qualify for a restricted driver’s license under LSA-R.S. 32:415.1. Nor, pursuant to LSA-R.S. 32:1479, as amended by Acts 220 and 347 of 1979, can plaintiff be granted a restricted license as was formerly possible under Smith v. State, through Department of Public Safety, 366 So.2d 1318 (1978). See also Wheeler v. State, Department of Public Safety, License Control and Drivers Improvement Division, 377 So.2d 539 (La.App. 3rd Cir. 1979).
For the foregoing reasons, the trial court judgment granting plaintiff a restricted driver’s license is annulled and reversed and plaintiff’s petition is hereby dismissed. All costs of these proceedings, both trial and appellate, are to be paid by John G. Hazley, Sr.
REVERSED AND RENDERED.